Citation Nr: 0931248	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely appeal was perfected to an October 1992 
rating decision's denial of service connection for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Veteran provided testimony at a hearing before personnel 
at the RO in April 1992, and before a Veterans Law Judge 
(VLJ) of the Board in April 1996.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.  However, the VLJ who conducted the April 1996 
hearing is no longer employed at the Board.  Pursuant to 38 
C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in the final determination of the claim.  
Accordingly, correspondence was sent to Veteran in July 2008 
inquiring whether he desired a new hearing.  The 
correspondence informed him, in pertinent part, that if no 
response was received within 30 days, the Board would assume 
he did not desire a new hearing and would proceed with 
adjudication of his appeal.  No response was received from 
the veteran in regard to this correspondence.  Therefore, the 
Board will proceed with adjudication of his appeal.

The Veteran has had multiple appellate claims over the years, 
and as detailed in prior decisions of the Board, the overall 
procedural history is convoluted.  In regard to the present 
appellate issue, it is noted that a November 2006 Board 
decision, in pertinent part, found that a timely Substantive 
Appeal (SA) was not filed regarding an October 1992 rating 
decision's denial of service connection for migraine 
headaches.  The Veteran appealed the Board's November 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an October 2008 memorandum decision, the 
Court, in pertinent part, set aside the Board's decision to 
the extent it determined a timely appeal had not been 
perfected regarding the claim of service connection for 
migraine headaches, and remanded the issue for further 
adjudication consistent with the memorandum decision.

For the reasons stated below, the Board concludes that a 
timely appeal was perfected regarding the issue of service 
connection for migraine headaches.  However, as addressed in 
the REMAND portion of the decision, additional development is 
required with respect to the underlying service connection 
claim.  Accordingly, the service connection claim is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  Service connection was denied for migraine headaches by 
an October 1992 rating decision.  The Veteran was informed of 
this decision by correspondence dated November 24, 1992.

2.  A timely Notice of Disagreement (NOD) was received as to 
the October 1992 rating decision regarding the issue of 
entitlement to service connection for migraine headaches.

3.  A Statement of the Case (SOC) on the issue of entitlement 
to service connection for migraine headaches was issued in 
February 1993.

4.  Supplemental SOCs (SSOCs) regarding the issue of service 
connection for migraine headaches were issued in March 1993 
and July 1993.

5.  A statement submitted by the Veteran in September 1993 
was sufficiently worded as to constitute a valid SA.


CONCLUSION OF LAW

A timely appeal was perfected to an October 1992 rating 
decision's denial of service connection migraine headaches.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For the reasons stated below, the Board concludes that a 
timely appeal was perfected with respect to the issue of 
service connection for migraine headaches.  Therefore, any 
deficiency under the VCAA regarding this issue has been 
rendered moot.

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by an NOD and completed by an SA after a SOC is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed SA.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The SA can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or in correspondence specifically 
identifying the issue(s) appealed.  An appeal must set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. § 
20.202.

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, service connection was denied for migraine 
headaches by an October 1992 rating decision.  The Veteran 
was informed of this decision by correspondence dated 
November 24, 1992.  A timely NOD was received as to the 
October 1992 rating decision, and an SOC on the issue of 
entitlement to service connection for migraine headaches was 
issued in February 1993.  Thereafter, SSOCs were promulgated 
on this issue in March 1993 and July 1993.  By a statement 
received in September 1993, the Veteran, in pertinent part, 
requested additional time in which to respond to the July 
2003 SSOC.  A letter dated in October 1993 was subsequently 
sent to the Veteran informing him that he had until November 
24, 1993 to submit his response to the SOC (and subsequent 
SSOC's).  

By the November 2006 decision, the Board found that a VA Form 
1-646, construed by the Board as a SA, was of record but was 
dated February 8, 1994, more than 60 days after issuance of 
the July 1993 SSOC and more than one year after notification 
of the rating action denying service connection for migraine 
headaches.  Therefore, the Board concluded that a timely SA 
as to the issue of entitlement to service connection for 
migraine headaches was not filed; therefore, the October 1992 
rating action was final.

The October 2008 Court memorandum decision found that the 
Board's statement of reasons or bases was inadequate with 
regard to the dismissal for lack of jurisdiction of the 
Veteran's claim for benefits for migraine headaches.  Among 
other things, the Court, citing to Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993), stated that the Board failed to note that 
an untimely filed SA "does not automatically foreclose an 
appeal, render a claim final, or deprive the [Board] of 
jurisdiction."  The Court also stated that the Board failed 
to address whether the Veteran's February 1994 filing coupled 
with his September 1993 filing constituted a timely filed SA 
or whether there was good cause to extend the time for filing 
to include the February 1994 communication, particularly in 
light of the Veteran's timely expressed intent in September 
1993 to file a proper response.

The Board observes that this is not a case where the RO 
treated an appeal as timely and did not close the appeal.  
See Rowell, supra; see also Gonzalez-Morales v. Principi, 16 
Vet. App. 556, 557 (2003); Beyrle v. Brown, 9 Vet. App. 24, 
28 (1996).  Here, the RO informed the Veteran via a March 
1995 letter that he had not submitted a timely SA, and all 
subsequent adjudicative actions by the RO, and the Board, 
were in regard to the timeliness of appeal issue.  
Nevertheless, the Board finds that, although not explicitly 
stated, the wording of the Court's memorandum decision is 
such that the September 1993 statement from the Veteran, 
coupled with his subsequent actions, is sufficient to 
constitute a valid SA pursuant to 38 C.F.R. § 20.202.  As 
this document was received less than one year after the 
November 24, 1992, notification of the adverse decision on 
the issue of service connection for migraine headaches, the 
Board must find that a valid SA was timely filed in this 
case.  

Inasmuch as the Board has determined a timely appeal was 
perfected regarding the issue of service connection for 
migraine headaches, the benefit sought on appeal with respect 
to this issue is allowed.

Adjudication of the Veteran's appeal does not end, however, 
with the determination that a timely appeal was perfected.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons addressed in the 
REMAND portion of the decision below, the Board finds that 
additional development is required with respect to that 
issue.


ORDER

A timely appeal was perfected to the October 1992 rating 
decision's denial of service connection for migraine 
headaches.  To this extent only, the benefit sought on appeal 
is allowed.




REMAND

The Board observes that the October 1992 rating decision 
which denied service connection for migraine headaches, as 
well as the SOC and SSOCs on that issue, were all promulgated 
prior to the November 2000 enactment of the VCAA.  In other 
words, the merits of the underlying service connection claim 
were never considered below in light of the requirements of 
the VCAA.  Among other things, no VCAA notification was 
provided to the Veteran on this service connection claim.  
Further, additional evidence, to include medical records, 
have been added to the file since the service connection 
claim was last adjudicated below.  See 38 C.F.R. § 20.1304.  

The Board notes that the Veteran was accorded VA neurologic 
examinations regarding this case in March and July 1992, and 
a VA neurologic opinion was promulgated in September 1992 as 
well.  However, it appears the claim was denied below because 
it was concluded the medical evidence showed he had migraine 
headaches by history only; he did not have ongoing migraine 
headaches.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), 
the Court held that so long as the Veteran had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.  Moreover, given the may years since the 1992 VA 
examinations and opinion(s), the Board must conclude that it 
is not clear whether the Veteran currently has such a 
disability, and, if so, whether it is etiologically related 
to service, especially as service treatment records contain 
entries regarding treatment for headaches.  Consequently, it 
appears that a new VA medical examination is required in this 
case to address the current nature and etiology of the 
Veteran's migraine headaches.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

In view of the foregoing deficiencies under the VCAA, the 
Board concludes that a remand is required in the instant 
case.  Since the Board has determined that a new examination 
is necessary as part of this remand, the Veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please send the Veteran adequate VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding his claim of 
service connection for migraine 
headaches, to include a description of 
the evidence necessary to substantive the 
claim, which evidence the VA will obtain 
and which evidence the Veteran is 
expected to present (Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)), and 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)).

2.  Please obtain the names and addresses 
of all medical care providers who have 
recently treated the Veteran for migraine 
headaches.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to address the current nature and 
etiology of his migraine headaches.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
migraine headaches were incurred in or 
otherwise the result of the Veteran's 
military service.  A complete rationale 
for any opinion(s) expressed should be 
provided.

If the requested opinion(s) cannot be 
provided without resort to speculation, 
it should be so stated.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained since the RO last adjudicated the merits of 
this service connection claim, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


